DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 5/13/2022. In particular, claim 1 has been amended to recite that the microspheres have a core-shell structure; that the mean particle size of the heat-expandable microspheres ranges from 1 to 50 µm; and that the total amount of acrylonitrile, the acrylate ester monomer (A) represented by formula (1) and the methacrylate ester monomer (B) represented by formula (2) in the polymerizable component ranges from 80 to 100wt%. Claim 2 has been amended to recite that the total amount of acrylonitrile, the acrylate ester monomer (A) represented by formula (1) and the methacrylate ester monomer (B) represented by formula (2) in the polymerizable component ranges from 90 to 100wt%.
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2009/0149559).
Masuda et al. teach heat-expandable microspheres including a shell of thermoplastic resin and a blowing agent encapsulated therein (abstract and ¶19). The blowing agent corresponds to a “core” (see ¶162), and thus the particles have a core-shell structure. The resin used to produce the shell consists essentially of a monomer component and optionally contains a crosslinking agent. The monomer component includes one of or at least two radically polymerizable monomer such as acrylonitrile and (meth)acrylate monomers, with expressly named examples being t-butyl (meth)acrylate, n-butyl (meth)acrylate, and methyl (meth)acrylate. See ¶51. The weight ratio of the nitrile monomer such as acrylonitrile is preferably from 50 to 99wt%, and the weight ratio of the (meth)acrylate monomer is preferably 50 to 1wt% (¶63). The average particle size of the heat-expandable microspheres is from 5 to 50 microns (¶172). 
Masuda et al. teaches that at least one radically polymerizable monomer including nitrile monomers and (meth)acrylate monomers are used, with expressly named examples of (meth)acrylate monomers being n-butyl (meth)acrylate; t-butyl (meth)acrylate, and methyl (meth)acrylate, which include n-butyl acrylate, t-butyl acrylate, and methyl methacrylate, given the “(meth)” before each term. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use a combination including 1 to 50wt% of methyl methacrylate and t-butyl acrylate with amounts of each of which meet amended instant claim 1 and newly presented claim 13, and with from 50 to 99wt% of acrylonitrile, including amounts which meet instant claim 1 and newly presented claim 13, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Additionally, the examples in Table 5 contain only three monomers used to produce the monomer component of the shell, with 160 parts by weight of acrylonitrile, 100 parts by weight methyl methacrylate, and 40 parts by weight of methyl acrylate. The amounts of monomers making up the monomer component are 53wt% acrylonitrile; 33wt% of methyl methacrylate and 13wt% methyl acrylate, making the total of these materials 100wt%. This Examples differs only from the instantly claimed invention in that a C1 acrylate used instead of a C3-C8 acrylate. However, ¶51 of Masuda specifically teaches that n-butyl (meth)acrylate, isobutyl (meth)acrylate, t-butyl (meth)acrylate, and propyl (meth)acrylate are alternative monomers which can used in place of other (meth)acrylate monomers such as methyl (meth)acrylate. It would have been obvious to replace the methyl acrylate of the Examples of Table 5 with any of n-butyl (meth)acrylate, isobutyl (meth)acrylate, t-butyl (meth)acrylate, and propyl (meth)acrylate, based on the teachings in ¶51 of Masuda, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. It would also be obvious to alter the amount of acrylonitrile in the Examples discussed above to an amount which falls within the range disclosed in Masuda, which is from 50 to 99wt% disclosed in ¶63, including an amount which meets instant claim 13, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
The blowing agent of the microspheres of Table 5 of Masuda meets newly presented claim 12. 
The microspheres of Masuda are thermally expanded into hollow particles (abstract and ¶22). Masuda also teaches a composition comprising a base component and the heat-expandable microspheres or the hollow particles formed by expanding the heat-expandable microspheres disclosed therein (¶23). Masuda teaches formed products produced by forming (i.e. molding, see ¶170) or coating (which is a form of applying; see ¶170 of Masuda) the composition comprising the base component and the heat-expandable microspheres or the hollow particles formed by expanding the heat-expandable microspheres. See ¶24. The compositions may be molded or used for painting, which is another type of “applying.” See ¶182 of Masuda et al.

Response to Arguments
Applicant’s arguments with respect to the rejection of the previous claims over Yoshida et al. (JP S63-275649) have been considered but are moot because the new grounds of rejection do not rely on the Yoshida et al.reference applied in the prior rejection of record. The new grounds of rejection were necessitated by Applicant’s amendments filed on 5/13/2022. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766